DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 28, 29, 76, 78-80 and 82 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takano (US 2021/0195582 A1) hereinafter “Takano”.
Regarding claim 26:
Takano discloses an information sending method, implemented by a terminal (Fig. 29, 200), wherein the information sending method comprises: 
receiving instruction signaling (Fig. 29, S102, S106, and S112) from a base station (Fig. 29, 100), wherein the instruction signaling instructs the terminal to send information on a physical uplink control channel (PUCCH) and indicates a parameter of the PUCCH (Para.[0309]; “first resource” and “second resource” for the PUCCH transmission); 

transmitting the information on the PUCCH in the slot when the slot is capable of carrying the information on the PUCCH (Para. [0231], i.e. SRS is transmitted in slot #5, because slot #5 contains five UL symbols).
Regarding claim 28:
Takano further discloses when that the slot cannot carry the information on the PUCCH, the information sending method further comprises determining whether a next slot (Para. [0254], i.e. the seventh slot, which could be dynamically set to be a UL slot for SRS transmission) is capable of carrying the information on the PUCCH.
	Regarding claim 29:
Takano further discloses the information sending method is applied to a time division duplex (TDD) system (Para. [0007]).
Regarding claim 76:
Takano discloses a terminal (Fig. 16, 200), comprising: a processor (Fig. 16, 240); and a memory (Fig. 16, 230) coupled to the processor and storing instructions that, when executed by the processor, cause the terminal to be configured to: receive instruction signaling from a base station, wherein the instruction signaling instructs the terminal to send information on a physical uplink control channel (PUCCH) and indicates a parameter of the PUCCH; and determine whether a slot is capable of carrying the information on the PUCCH based on a slot format of the slot and the parameter; transmit the information on the PUCCH in the slot when the slot is capable of carrying the PUCCH; and not transmit 
Regarding claims 78-79:
Rejections of claims 28-29 apply.
Regarding claim 80:
Takano further disclose the instructions further cause the terminal to be configured to determine that the slot cannot carry the information on the PUCCH when a quantity of symbols in the slot of the PUcCH is less than or equal to the quantity of available uplink symbols (Fig. 25, slot #5 cannot transmit SRS because the available UL symbols is equal to one (SRS transmission requires two)). 
Regarding claim 82:
Takano further discloses not transmitting the information on the PUCCH in the slot when the slot cannot carry the information on the PUCCH (Fig. 25, SRS is not transmitted in slot #5 because slot #5 does not have enough UL symbols; Para. [0232]). 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 67-69, 71-73, 75, 77, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Zhu et al. (US 2020/0092059 A1) hereinafter “Zhu”.
Regarding claim 27:
Takano further discloses the slot format comprises a quantity of available uplink symbols in the slot (Fig. 24, UL symbols #9-#13), and wherein the information sending method further comprises: determining, whether the slot is capable of carrying the information on the PUCCH based on the quantity of symbols and the quantity of available uplink symbols; and determining that the slot is capable of carrying the information on the PUCCH when a quantity of symbols in another slot of the PUCCH (Para. [0231], the number of symbols in a slot required for SRS transmission, e.g., four) is less than or equal to the quantity of available uplink symbols (Para. [0231], i.e. five successive UL slots at the end of the DL-UL slot).
Takano does not disclose the parameter of the PUCCH comprises the quantity of symbols in the other slot of the PUCCH.
Zhu teaches a base station indicates to a terminal a parameter comprising a quantity of symbols in a slot of a PUCCH for SPS transmission (Fig. 6, 602 and 604).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Takano in view of Zhu to include the feature the parameter of the PUCCH comprises the quantity of symbols in the other slot of the PUCCH in order to dynamically configure the number of uplink symbols required for uplink control information transmission.
Regarding claim 67:
Takano further disclose determining that the slot cannot carry the information on the PUCCH when the quantity of symbols is less than or equal to the quantity of available uplink symbols (Para. [0225], i.e., a slot cannot transmit SRS when the number of symbols required in SRS transmission is less than or equal to the available UL symbols but there is not enough successive available UL symbols).
Regarding claim 68: 	
Takano further discloses wherein the parameter of the PUCCH indicates a quantity of slots used to transmit information carried on PUCCHs (Para. [0254], “the first resource is placed in the zeroth slot (#0), the fifth slot (#5), and the 10-th slot (#10)”; Para. [0257], “The semi-static SRS configuration includes at least the information indicating the first resource that is periodically placed in each of a plurality of bandwidth parts included in the component carrier”).
Takano does not disclose the parameter indicates a quantity of symbols occupied by a PUCCH in one of the quantity of slots. 
Zhu teaches a base station indicates to a terminal a parameter indicating a quantity of symbols occupied by a PUCCH in a slot (Fig. 6, 602 and 604).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Takano in view of Zhu to include the feature that the parameter indicates a quantity of symbols occupied by a PUCCH in one of the quantity of slots in order to dynamically configure the number of uplink symbols required for uplink control information transmission.
Regarding claim 69:
Takano further discloses transmitting, in the slot, the information carried on the PUCCH (Para. [0231], i.e. SRS is transmitted in slot #5).
Regarding claim 71:
Takano discloses an information sending method, implemented by a terminal (Fig. 29, 200), wherein the information sending method comprises: 
receiving at least one parameter of physical uplink control channels (PUCCHs) (Para. [0309]; “first resource” and “second resource” for PUCCH transmission) from a base station (Fig. 29, 100), wherein the at least one parameter indicates a quantity of slots used to transmit information carried on 
sending, in another slot (e.g. slots #0, #5, and #10 in Fig. 24, or slots #0 and #10 in Fig. 25), information carried on the PUCCH based on the at least one parameter (SRS is transmitted in these slots because they are configured as first resource), wherein a first quantity of uplink symbols in the other slot is greater than or equal to the first quantity of symbols occupied by a PUCCH in a slot in the slots (e.g. Fig. 25, slot #0 and slot #10 contain more UL symbols than slot #5; Para. [0232], SRS is not transmitted in slot #5 because slot #5 does not have enough UL symbols for SRS transmission), and wherein the slot is not a primary slot (slot #5 is a DL-UL slot).
Takano does not disclose the at least one parameter indicates a first quantity of symbols occupied by a PUCCH in the slot.
Zhu teaches a base station indicates to a terminal a parameter indicating a quantity of symbols occupied by a PUCCH in a slot (Fig. 6, 602 and 604).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Takano in view of Zhu to include the feature the at least one parameter indicates a first quantity of symbols occupied by a PUCCH in the slot in order to in order to dynamically configure the number of uplink symbols required for uplink control information transmission.
Regarding claim 72:
Takano further discloses determining the other slot based on the at least one parameter of the PUCCHs (Para. [0257], i.e. slot #0 is a first resource).
Regarding claim 73:

Regarding claim 75:
Takano further discloses the information sending method is applied to a time division duplex (TDD) system (Para. [0007]).
Regarding claim 77 and 81:
Rejections of claims 27 and 68 apply.

Claim 70 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Zhu, and further in view of Gou et al. (US 2020/0275471 A1) hereinafter “Gou”.
Regarding claim 70:
Takano further discloses a symbol that is in a first slot and whose number is the same as a start symbol number is an available uplink symbol (Fig. 25, symbol #0 in slot #0 is an available UL symbol because slot #0 is configured as a UL slot).
	Takano does not disclose the parameter further indicates a start symbol number and a quantity of symbols of a PUCCH in the first slot in the slots.
	Gou teaches a base station indicates to a terminal a start symbol number and a quantity of symbols of a PUCCH in a first slot (Fig. 1, 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Takano in view of Gou to include the feature that the parameter further indicates a start symbol number and a quantity of symbols of a PUCCH in the first slot in the slots 
	Regarding claim 74:
Takano further discloses a symbol that is in the other slot and whose number is the same as a start symbol number is an uplink symbol (symbol #0 in slot #0 is an UL symbol), and wherein a third quantity of symbols after the symbol that is in the other slot are uplink symbols (the symbols after the first symbol in slot #0 are uplink symbols because slot #0 is an UL slot) 
Takano does not disclose the at least one parameter further indicates a start symbol number and a second quantity of symbols of the PUCCH in the primary slot.
	Gou teaches a base station indicates to a terminal a start symbol number and a quantity of symbols of a PUCCH in a first slot (Fig. 1, 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Takano in view of Gou to include the feature that the at least one parameter further indicates a start symbol number and a second quantity of symbols of the PUCCH in the primary slot in order to dynamically configure the length and location of PUCCH for uplink control information transmission. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465